—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered October 16, 2000, which denied petitioner’s application pursuant to CPLR article 78 to compel payment by respondents 18-B Program Administrator and Comptroller of a compensation voucher issued by Family Court Judge Sheldon Rand pursuant to Family Court Act § 262 and Comity Law article 18-B, and dismissed the petition, unanimously affirmed, without costs.
The motion court correctly ruled that it had no authority to review Judge Rand’s order reducing petitioner’s fee. Trial court orders granting or denying increases in the statutorily recommended fees under County Law § 722-b are “essentially administrative in nature and, accordingly, are not amenable to judicial review on the merits by an appellate panel” (Matter of Director of Assigned Counsel Plan of City of N. Y. [Bodek], 87 NY2d 191, 194). Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.